9%~      A~TO~RNEY              GENERAL
                                 OF    TEXAS

Gerald C. Mann




   Hon. Robert D. Penn                Opinion No. O-1144
   County Attorney                    Re: Is the County Judge entitled    to a
   Reeves County                      three dollar fee in a civil   case,
   Pews, Texas                        where the plaintiff  dismisses the suit
                                      in vacation,  before an answer is filed
   Deer Sir:                          and pays the costs?
                 Your .request   for an opinion upon the above stated                 ques-
   tion     has been received    by this department.
                 We quote from your letter           as follows:
                 “A question has arisen in this County regarding
            the proper charge for a fee of office   by the County
            Jydge in a civil case under the following   facts:
                   ‘*A civil  suit was filed in County Court but no
            citation    was issued and several days later upon set-
            tlement of the suit the Plaintiff       desired to pay the
            costs and dismiss the suit in vacation by notation on
            the docket, as no answer had been filed.         The ques-
            tion has arisen as to whether in such a case the
            County Judge’s fee of 53.00 should be charged.           Arti-
            cle 3926, R.c.s.,      1925, provides for a fee of $3.00
            for the County Judge ‘for each civil        case finally
            disposed of by him by trial       or otherwise’ but as the
            case was dismissed in vacation and the County Judge
            has had to enter no judgment of any kind, the Plain-
            tiff   questions his right to a fee.
                   “1 would appreciate   your advice as to whether
            or not in a situation     such as this the Judge is en-
            titled   to a fee *I‘
                  Article 3926, Revised      Civil      Statutes   of Texas,     in
    part,    reads as follows:
                  “The county judge      shall   also    receive   the follow-
            ing fees:
                  *1.   ***

                 “2. *** For each civil   cause finally    disposed of
            by him by trial or otherwise,   three dollars,     to be
Hon. Robert D. Penn, page 2             (O-1144)


      taxed against       the party     cast   in the suit;
      ***:a

              Article    2089, Revised     Civil   Statutes   of Texas,    reads
as follows:
            "The plaintiff may enter a discontinuance
      on the docket in vacation,  in any suit where%:
      the defendant has not answered, on the payment
      of all costs that have accrued thereon."
           You are, therefore,   respectfully advised that it is
the opinion ,of this department, under the facts stated in your
letter,  the county judge would not be entitled    to a three dol-
lar fee in a civil   case dismissed by the plaintiff   in vacation
before any answer was filed and where the plaintiff     paid all
costs that had accrued thereon.
              Trusting    that   this   answers your inquiry,     we are
                                         Yours very truly
                                         ATTORNEY
                                                GENERAL
                                                      OF TEXAS
                                        By /s/ Wm. J. Fanning
                                        Wm. J. Fanning, Assistant
APPROVED JHL 22, 1939
/s/ W. F. Moore
FIRST ASSISTANTATTORNGY
                      GENBRAL
APPROVED:OPINION COMMITTEE
BY:     T.P.R.,  CHAIRMAN
WmJFtob8wb